Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance
Claim 1 has been amended to incorporate the limitations of previous claims 2 and 11. Claim 11 (which depended from claim 2) was indicated as containing allowable subject matter in the office action mailed 9/21/21. Amended claim 1 is therefore allowed for the reasons stated in the office action mailed 9/21/21. In particular the prior art, as exemplified by the references discussed in the previous office action, does not teach or render obvious the ring-containing compounds of the amended claims, which require the p11 and p21 values to be 1 to 4. Jeon, as discussed in the previous office action, discloses esters of unsubstituted norbornene carboxylic acids. One of ordinary skill in the art would have had no motivation to modify the norbornene carboxylic acids of Jeon to include hydrocarbon substituents, especially as the esters of Jeon are used in preparing polymers, and the addition of a substituent could affect the reactivity of the esters. Newly added claims 15-22 depend from amended claim 1 and are therefore also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771